 Case 5:20-cv-00768-TJH-PVC Document 9 Filed 04/14/20 Page 1 of 2 Page ID #:151



1    SAMIR DEGER-SEN*                        AHILAN ARULANANTHAM
     samir.deger-sen@lw.com                  (SBN 237841)
2    WILLIAM M. FRIEDMAN*                    aarulanantham@aclusocal.org
     william.friedman@lw.com                 MICHAEL KAUFMAN
3    LATHAM & WATKINS LLP                    (SBN 254575)
     555 Eleventh Street, NW                 mkaufman@aclusocal.org
4    Suite 1000                              JESSICA KARP BANSAL
     Washington, D.C. 20004-1304             (SBN 277347)
5    Tel: 202.637.2200                       jbansal@aclusocal.org
     Fax: 202.637.2201                       MICHELLE (MINJU) CHO
6                                            (SBN 321939)
     AMANDA BARNETT (SBN 319046)             mcho@aclusocal.org
7    amanda.barnett@lw.com                   ACLU Foundation of Southern
     JESSIE CAMMACK (SBN 329794)             California
8    jessie.cammack@lw.com                   1313 West 8th Street
     LATHAM & WATKINS LLP                    Los Angeles, CA 90017
9    355 South Grand Avenue, Suite 100       Telephone: (213) 977-9500
     Los Angeles, California 90071-1560
10   Tel: 213.485.1234
     Fax: 213.891.8763
11
     Attorneys for Plaintiffs-Petitioners
12   *Pro hac vice application forthcoming
13
14                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
15
16   KELVIN HERNANDEZ ROMAN,                 )   Case No. 5:20-cv-00768
     MIGUEL AGUILAR ESTRADA,                 )
17   BEATRIZ ANDREA FORERO                   )   ADELANTO COVID
     CHAVEZ, on behalf of themselves and     )
18   others similarly situated,              )   PETITIONERS’-PLAINTIFFS’
                                             )   NOTICE OF MOTION AND
19               Petitioners-Plaintiffs,     )   MOTION FOR PRELIMINARY
                                             )   INJUNCTION
20   v.                                      )
                                             )   PROPOSED HEARING DATE:
21   CHAD F. WOLF, Acting Secretary, U.S. )      APRIL 22, 2020
     Department of Homeland Security;        )
22   MATTHEW T. ALBENCE, Deputy              )
     Director and Senior Official Performing )
23   the Duties of the Director, U.S.        )
     Immigration and Customs Enforcement; )
24   DAVID MARIN, Director of the Los        )
     Angeles Field Office, Enforcement and   )
25   Removal Operations, U.S. Immigration    )
     and Customs Enforcement; and JAMES )
26   JANECKA, Warden, Adelanto ICE           )
     Processing Center,                      )
27                                           )
                  Respondents-Defendants.
28
     Case 5:20-cv-00768-TJH-PVC Document 9 Filed 04/14/20 Page 2 of 2 Page ID #:152



1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD: PLEASE
2       TAKE NOTICE that, on April 22, 2020,1 or at the nearest available date at which
3       counsel may be heard, Plaintiffs-Petitioners Kelvin Hernandez Roman, Miguel
4       Aguilar Estrada, and Beatriz Andrea Forero Chavez (“Plaintiffs”) will, and hereby
5       do, move this Court to grant a preliminary injunction to enjoin Defendants to
6       institute social distancing to maintain six feet between all Adelanto detainees at all
7       times, including by reducing the population of the Facility to a level that permits
8       adequate social distancing.
9             The Motion is based on this Notice of Motion, the accompanying
10      Memorandum of Points and Authorities, the supporting declarations, all pleadings
11      and papers filed in this action, and such additional papers and arguments as may be
12      presented at or in connection with the hearing.
13            Plaintiffs have simultaneously filed an Ex Parte Application to Expedite
14      Hearing on this Motion. On April 13, 2020 at 10:13am Plaintiffs informed Assistant
15      United States Attorneys Joanne Osinoff, Daniel Beck, and Hillary Burrelle via email
16      of their intent to file this Motion and inquired about their availability to meet and
17      confer. The United States Attorney’s Office informed Plaintiffs that they intend to
18      oppose this motion and were available to confer on April 14, 2020.
19
20      DATED: April 13, 2020                          Respectfully submitted,
21                                                     LATHAM & WATKINS LLP
22
23                                                     /s/ Amanda Barnett
                                                       AMANDA BARNETT
24
                                                       Counsel for Plaintiffs-Petitioners
25
26
27
28      1
          Plaintiffs have proposed this date in their simultaneously filed Ex Parte Application
        to Expedite Hearing.
                                             1
